Citation Nr: 1819290	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted the Veteran service connection for PTSD with major depressive disorder and alcohol dependence and assigned a 30 percent evaluation effective July 13, 2010.  A March 2013 rating decision granted a 50 percent evaluation for PTSD, effective June 6, 2012. 

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  

In a September 2015 decision, the Board granted a 50 percent rating for PTSD during the entire appeal period (i.e., from July 13, 2010).  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to a Joint Motion for Remand (JMR) filed by the parties to this matter, the Court remanded the issue to the Board.  The JMR also agreed that, inasmuch as the issue of employability has been implicated by the higher initial rating claim, a TDIU claim is properly before the Board on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the requested medical examinations and opinions, along with updated treatment records, were obtained, and the case was then readjudicated by the RO in January 2018, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period on appeal, the Veteran's PTSD with major depressive disorder and alcohol dependence most nearly approximates occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Total occupational and social impairment is not shown or approximated.

2.  Throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and no higher, for PTSD with major depressive disorder and alcohol dependence have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Entitlement to a TDIU is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's seeks a higher rating for his PTSD with major depressive disorder and alcohol dependence, rated 50 percent under Diagnostic Codes 9434-9411 using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130.  Higher schedular ratings include:

A 70 percent disability rating, warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating, warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

VA examinations as well as treatment records reflect ongoing chronic PTSD throughout the appeal period.  These records are essentially consistent with the Veteran's Board testimony in 2015.  However, at no time have the PTSD symptoms been assessed by a mental health professional as causing total and occupational impairment required for a 100 percent rating.  Specifically, the PTSD examination report dated in December 2017 contains the examiner's assessment that the PTSD caused symptoms commensurate with a 50 percent rating under DCs 9434-9411- occupational and social impairment, with reduced reliability and productivity, albeit extensively discussing suicidal issues which will be addressed later in this decision.  The Veteran denied delusions and hallucinations and neither thought processes nor communications were grossly impaired.  Grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name were not noted.  

The Board finds this December 2017 VA examination, ordered in response to the JMR, highly probative evidence as to the Veteran's manifestations of PTSD because it is based on a review of the entirety of the record including the Veteran's contentions, and addresses all symptoms associated with the rating sought.  It is made by a trained professional and is supported by significant rationale.  The earlier VA examinations and treatment records are not contrary to the 2017 examination findings.  

While the criteria for a 100 percent rating are not shown, the criteria for a 70 percent rating are approximated throughout the appeal period when all of the evidence, including that recently obtained, is considered.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability is hereby resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Critical to the Board's decision to assign a 70 percent rating are the Veteran's sustained comments about suicide noted both in the 2015 and 2017 VA examinations, coupled with the fairly longstanding impulse control impairment suggested by the 2006 termination memo, and his testimony as to interpersonal problems.  

The 2006 termination memo reflects that the Veteran was fired from his water operator job for insubordination and unprofessional conduct.  It cites to several examples over a few years, culminating with a hostile encounter with his boss.  This was described by the boss as part of a pattern of behavior.  Consistent with this report, he testified that he attacked his boss in anger.  

Both the 2015 and 2017 VA examinations find overall occupational and social impairment with reduced reliability and productivity, but reference substantial suicidal discussion.  At the 2015 examination, the examiner observed there had been no change in symptoms since the last VA examination in 2012, and the Veteran reported he had suicidal ideation approximately one time per month.  He stated he has a long-term plan of shooting himself if he decides to take his life.  He has a gun in the home which he stated he will not give up.  His protective factors included his wife.  He has never acted on his plan.  He denied any current suicidal ideation, plan or intent for harming himself during this evaluation.  

At the 2017 examination, while Veteran denied suicide attempts or mental health hospitalizations, he did state that he sits in his back yard with his gun and has had suicidal thoughts.  When asked how recently he had suicidal thoughts, he reported that he had some thoughts after his daughter's spouse left her.  When asked to explain the suicidal thoughts he had and how they came about, he was unable to articulate them.  At one point, he became visibly upset and stated that he did not want to discuss suicidal ideation any longer.  He did deny current suicidal ideation, intent, and plan, as well as current homicidal ideation, intent, and plan.  Veteran was given the Crisis Line information and encouraged to contact them if and when the suicidal thoughts returned.  

For these reasons, an initial rating of 70 percent for PTSD with major depressive disorder and alcohol dependence is granted for the entire appeal period.  However, the preponderance of the evidence is against a 100 percent rating.  As the degree of disability has remained uniform throughout the appeal period, "staged" ratings" are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board reiterates the comments of the 2017 examiner, encouraging the Veteran utilize the Crisis Line information he was given if and when the suicidal thoughts return.  

II.  TDIU

The Veteran meets the initial criteria for consideration of a total disability rating because his PTSD is rated 70 percent, and his overall rating is 70 percent.  He must show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the Veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C. § 5107, 38 C.F.R. § 4.3.

The Veteran claims he is unable to work due to PTSD.  See April 2015 VA form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He testified that this fact is supported primarily by his inability to get along with his boss, evidenced by his firing, in 2006.  The VA Form 21-8940, reflects that he worked as a city water operator full time for some years until September 2006.  He reported a high school education and a state water treatment training certificate.  He stated that he stopped working and is disabled due to PTSD.  

Here, it is not in dispute that the Veteran's PTSD considerably impacts his ability to work.  Nonetheless, it remains equally uncontroverted that two VA examiners who reviewed his claim in 2015 and in 2017 found that his PTSD did not preclude all work-type activity.  The 2015 VA psychologist stated, "Based on current available information from my most recent examination and clinical notes, the veteran retains the cognitive, behavioral and emotional capacities to do simple work tasks in loosely supervised work environment.  This veteran has held steady employment over his lifetime until his last job when he had difficulties getting along with a supervisor but had no problems with other coworkers.  The veteran does have problems with irritability and being around groups of people.  A position working more independently would better suit the veteran."  

Similarly, the 2017 VA psychologist stated, "In my opinion, from a psychiatric standpoint, the veteran retains the cognitive, emotional, and behavioral capacity to engage in at least simple tasks in a loosely supervised environment.  His fluctuations in mood and level of irritability indicate that he would perform best in a position where there is low stress, some flexibility in his ability to take breaks, and take leave.  His irritability would suggest that he would work best in an environment where he could perform tasks by himself or with very few people.  He is capable of performing routine tasks, with few opportunities for novel tasks, in a structured environment.  He would perform best with loose supervision."  

Clearly, the psychologists find that the Veteran has significant occupational limitations due to PTSD, and the Board does not disagree with this conclusion.  However, it is equally clear that PTSD does not preclude him from engaging in substantially gainful employment.  The Board finds that the Veteran's testimony and the treatment records are not contrary to the opinion provided by the 2017 VA psychologist.  

In sum, the Board finds that, throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.  He remains capable of performing the physical and mental acts required by employment.  As such, the Board concludes that entitlement to a TDIU is not warranted and the Veteran's claim is therefore denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

III.  Both Claims

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In February 2018, the Veteran's representative reported he had no additional evidence, waived his right to AOJ consideration of any additional evidence.  



ORDER

An initial rating of 70 percent for PTSD with major depressive disorder and alcohol dependence is granted for the entire period on appeal, subject to the laws governing the award of monetary benefits.  

TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


